DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
In the present application, claim 8 recites that “in a process where the first device body and the second device body are rotated relatively, the first bracket and the second bracket are rotated relatively following the first device body and the second device body”, however the breadth of the claims and the unconventional merging and un-merging of the device bodies show that an unreasonable amount of experimentation would be required along with requiring an unusually high level of skill to achieve, applicant provides no reference where two device bodies may occupy the same space at the same time and the device bodies would not allow the brackets to rotate, the figures provide no working examples, nor the specification an explanation, of where the first device body and the second device body would be understood by one of ordinary skill to be able to rotate relative to one another without the device bodies occupying the same space at the same time, the operation of the device shown in FIG.4B-FIG.4D cannot work as shown, furthermore the written portion of the disclosure provides no explanation or examples where two otherwise featureless device bodies with hinges may rotate into one another as recited in claim 8. Furthermore the present application provides no guidance to one of ordinary skill in the art as to how to modify the device bodies in order to obtain the claimed device, and so would require undue experimentation to make or use the invention based on the content of the disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2017/0295268).
Regarding claim 1 CHUANG discloses:
A hinge module, adapted for a portable electronic device, the hinge module comprising: 
a first bracket (e.g. 1 Fig.7); 
a first rotating shaft (e.g. 13 Fig.7), disposed on the first bracket; 
a linking rod (e.g. 21 Fig.7), having a first end and a second end opposite to each other, wherein the first end is pivoted to the first rotating shaft (e.g. 21 to 13 shown Fig.7); 
a second bracket (e.g. 3 Fig.7); and 
a second rotating shaft (e.g. 24 Fig.7), disposed on the second bracket (e.g. attached to 3 paragraph [0019]), wherein the second rotating shaft is movably and pivotably connected to the first bracket (e.g. show/indicated Fig.7), the second end of the linking rod is pivoted to the second bracket (e.g. show/indicated Fig.7), and in a process where the first bracket and the 

Regarding claim 2 CHUANG discloses:
the first bracket further comprises a track (e.g. 112 Fig.1), the second rotating shaft is movably and pivotably coupled to the track (e.g. 24 to 112 via 22 Fig.2), the first rotating shaft is adjacent to an end of the track (as shown e.g. Fig.2), and the second rotating shaft is moved close to or away from the first rotating shaft along the track (as indicated between e.g. Fig.5 and Fig.7).

Regarding claim 3 CHUANG discloses:
the second bracket has an extending part (e.g. 32, 33, Fig.2), the second rotating shaft penetrates through the extending part (shown Fig.2), and a shaft direction of the second rotating shaft is orthogonal to a plane where the extending part is located (e.g. 24 moves left/right along 112 Fig.2, 24 penetrates through 33 up/down Fig.2).

Regarding claim 4 CHUANG discloses:
the linking rod is arranged as a coupling structure at the second end, and the extending part is pivotably engaged in the coupling structure (as shown e.g. Fig.7).

Regarding claim 5 CHUANG discloses:
a shaft direction of the first rotating shaft is parallel to a shaft direction of the second rotating shaft (as shown/indicated Fig.2).

Regarding claim 6 CHUANG discloses:
further comprising a torque assembly (e.g. 4 Fig.7) disposed on the second rotating shaft and pressed against the second bracket (shown e.g. Fig.2).

Regarding claim 7 CHUANG discloses:
a rotating direction of the first rotating shaft is opposite to a rotating direction of the second rotating shaft (as indicated via the movement between Fig.5 and Fig.7).

Regarding claim 8 CHUANG discloses:
A portable electronic device, comprising: 
a first device body (E1 Fig.7);
a first bracket (e.g. 1 Fig.7), assembled to the first device body; 
a first rotating shaft (e.g. 13 Fig.7), disposed on the first bracket; 
a linking rod (e.g. 21 Fig.7), having a first end and a second end opposite to each other, wherein the first end is pivoted to the first rotating shaft (e.g. 21 to 13 Fig.7); 
a second device body (e.g. E2 Fig.7); and 
a second bracket (e.g. 3 Fig.7), assembled to the second device body; 
a second rotating shaft (e.g. 24 Fig.7), disposed on the second bracket (e.g. attached to 3 paragraph [0019]), wherein the second rotating shaft is movably and pivotably connected to the first bracket (e.g. show/indicated Fig.7), the second end of the linking rod is pivoted to the second bracket (e.g. show/indicated Fig.7), and in a process where the first bracket and the second bracket are rotated relatively following the first device body and the second device body, 

Regarding claim 9 CHUANG discloses:
the first bracket further comprises a track (e.g. 112 Fig.1), the second rotating shaft is movably and pivotably coupled to the track (e.g. 24 to 112 via 22 Fig.2), the first rotating shaft is adjacent to an end of the track (as shown e.g. Fig.2), and the second rotating shaft is moved close to or away from the first rotating shaft along the track (as indicated between e.g. Fig.5 and Fig.7).

Regarding claim 10 CHUANG discloses:
the second bracket has an extending part (e.g. 32, 33, Fig.2), the second rotating shaft penetrates through the extending part (shown Fig.2), and a shaft direction of the second rotating shaft is orthogonal to a plane where the extending part is located (e.g. 24 moves left/right along 112 Fig.2, 24 penetrates through 33 up/down Fig.2).

Regarding claim 11 CHUANG discloses:
the linking rod is arranged as a coupling structure at the second end, and the extending part is pivotably engaged in the coupling structure (as shown e.g. Fig.7).

Regarding claim 12 CHUANG discloses:
a shaft direction of the first rotating shaft is parallel to a shaft direction of the second rotating shaft (as shown/indicated Fig.2).

Regarding claim 13 CHUANG discloses:
further comprising a torque assembly (e.g. 4 Fig.7) disposed on the second rotating shaft and pressed against the second bracket (shown e.g. Fig.2).

Regarding claim 14 CHUANG discloses:
a rotating direction of the first rotating shaft is opposite to a rotating direction of the second rotating shaft (as indicated via the movement between Fig.5 and Fig.7).

Regarding claim 15 CHUANG discloses:
when the first device body and the second device body are folded and closed with respect to each other (shown e.g. Fig.5), a distance between the first rotating shaft and the second rotating shaft has a maximum value (e.g. the full length of 21 Fig.5), and in a process where the first device body and the second device body are expanded with respect to each other, the second rotating shaft is moved to the first rotating shaft (as shown/indicated Fig.7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose housing/hinging devices similar to those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841